tax_exempt_and_government_entities_division index no a department of the treasury internal_revenue_service washington d c 9g ratt sep a n attn f legend company m plan x plan y dear - this letter is in response to ruling requests submitted on your hehalf by vour authorized representative ina letter dated and modified by correspondence dated concerning the proper treatment of a potential - reversion under sec_4980 of the internal_revenue_code the code in support of your ruling_request your authorized representative has presented the following facts on ' company m with its affiliates filed company m with its affiliates continued operating voluntary petitions with the bankruptcy court for reorganization relief under chapter code their businesses as debtors in possession and planned to file a plan for reorganization after the christmas selling season the retail environment company m the support of the creditors committee appointed pursuant to chapter decided to wind down its business a result of the state of the economy and with its affiliates with of the united_states however as page a defined_benefit_plan of the code on november company m maintains plan x the hoard of directors of company m based on a qualified under sec_401 determination that any retirement benefits to be provided by company m upon its emergence from bankruptcy would be provided under a defined_contribution_plan resolutions to terminate plan x subject_to the approval of the bankruptcy court and conditioned upon a determination that plan x would be sufficient for benefit liabilities as the officers of company m were further authorized by these resolutions to take any_action that they deemed necessary or appropriate to make a direct transfer of all or any portion of a reversion the maximum amount that company m could receive as upon the termination of plan x to plan y as replacement plan within the meaning of sec_4980 the code such termination was made such as plan y adopted of the termination_date a qualified of on the bankruptcy court issued an order authorizing vompany m to take all steps necessary or appropriate to effectuate the termination of plan x and to implement ehe procedures for distribution thereunder including the taking of any reversion of any surplus assets or the transfer of such surplus assets to a defined_contribution_plan for its employees in connection with the termination plan x was amended to permit the payment of lump sum distributions of all accrued_benefits upon plan termination _ and to comply with all applicable laws and regulations company m filed a request with effective upon termination the internal_revenue_service for a determination_letter with respect to the effect of the termination of plan x on its qualification and filed a standard termination notice with the pension_benefit_guaranty_corporation the pbgc the trustee of plan x pursuant to the direction of the plan_administrator has purchased annuities or paid lump sum benefits to all participants in plan x other than participants who the plan_administrator was unable to locate after a diligent search the value of whose benefits was paid to the pbgc as required by section dollar_figure of the pbgc regulations under plan x company m proposes to transfer to plan y between percent and percent of the maximum amount that it could receive as an employer_reversion before taking a reversion of the excess_assets plan y is a defined_contribution_plan qualified within the meaning of sec_401 qualified_cash_or_deferred_arrangement described in sec_401 of the code and a provision for matching_contributions of the code and includes a page tested for nondiscrimination purposes under sec_401 the code of of the all employees of company m were eligible to participate the termination_date of plan x participants with accrued_benefits in plan y upon attainment of age and completion of one year_of_service under plan x who remained as employees of company m as of of such ts participants were participants in plan y on that date as a result of company m’s decision to liquidate its business_company m proposes to amend plan y to provide for the receipt a and immediate allocation of excess_assets in the form of such direct transfer from the terminating plan x provided i transfer is made to plan y before any employer_reversion from the amount of such transfer is the terminating plan x and no less than percent of the maximum amount company m could receive as an employer_reversion from the termination plan with regard to sec_4980 of the code ii the proposed amendment to plan y provides for the entire - - of and ending on amount of_the transfer to be allocated as to a qualified_replacement_plan account of each participant including individuals not making salary deferral contributions pursuant to sec_401 of the code an employee on such date and who has at least dollar_figure in compensation received during the period beginning on be based on the relative compensation during of each eligible_participant with a minimum allocation to each eligible_participant of dollar_figure allocable to each eligible_participant will be invested in the same manner as such participant’s other accounts provided that such participant election the assets will be invested in the money market fund designated by the investment committee responsible for directing assets or choosing investment alternatives under plan y a participant election and pending any the transferred assets such allocation is to in the absence of who is coe company m received a favorable determination_letter dated covering all amendments to plan y including the ‘ proposed amendment described above ' based on the foregoing facts and representations you have requested the following rulings at least percent of the potential reversion is if transferred from plan x described the potential reversion that is transferred will be included in the gross_income of in the manner to plan y so page company m for federal_income_tax purposes only to the extent that it exceed sec_25 percent of the potential reversion a federal_income_tax deduction will be allowable under code sec_404 with respect to the transfer from plan x to plan y for the portion of the potential reversion in excess of in the manner described only percent at least percent of the potential reversion is- if transferred from plan x to plan y in the manner described the portion of such transfer in excess of percent of the potential reversion will be treated as an employer_reversion under code sec_4980 and be subject_to excise_tax pursuant to code sec_4980 at the rate of percent provides in part notice_88_58 c b that for federal_income_tax purposes a transfer of excess_assets from a defined_benefit_plan to a defined_contribution_plan of the same employer constitutes a reversion of the assets to the employer followed by a contribution to the defined_contribution_plan defined_benefit_plan whether received by the employer or transferred to a defined_contribution_plan gross_income of the employer under sec_61 a reversion of excess_assets froma of the code is included in the thus sec_4980 of the code provides for a sec_4980 as added by the omnibus budget percent excise_tax on the amount of any reversion from a qualified_plan reconciliation act of that the excise_tax under sec_4980 to qualified_plan unless the employer establishes or maintains a qualified_replacement_plan increases which take effect immediately on the termination_date occurring after september percent with respect to any employer_reversion from a sec_4980 generally applies to reversions or the plan provides for benefit p l provides in general shall be increased sec_4980 of the code defines employer_reversion as the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 of the code generally provides the requirements for a plan to be considered a qualified_replacement_plan the plan must be established or maintained wee ee soe by the employer in connection with a qualified_plan termination and at least 95-percent of the active participants in the tertifinated plan who remain as employees of the employer after the termination are active employees in the replacement additionally a direct transfer must be made from the plan terminated plan to the replacement plan before any employer in an amount equal to reversion and the transfer must be percent of the maximum amount the employer could receive as an employer_reversion if sec_4980 c of the code provides that a defined_contribution_plan the the replacement plan is amount transferred to the replacement plan must be allocated under the plan to the accounts of participants in ii credited the plan_year in which the transfer occurs or to a suspense_account and allocated from such account to accounts of participants no less rapidly than ratably over the seven plan_year period beginning with the year of the transfer part thereto to any account under sec_4980 c treated as an annual_addition for purposes of sec_415 or income allocable shall be that the allocation of any amount of the code provides in sec_4980 b i only an amount equal to exactly percent of the excess would meet the assets transfer requirement stated in section of the code and could be transferred to plan y d b under the terms of sec_4980 amount equal to exactly percent of the excess_amount would the not be subject_to the excise_tax under sec_4980 remaining percent of the excess would be subject_to an excise_tax equal to percent as provided in sec_4980 any excess amounts over the percent would not meet the assets transfer requirements of sec_4980 but can be a contribution to the plan that is subject for regarded as example to the requirements of sec_404 and sec_415 in other words only an your authorized representative asserts that at least who remain furthermore at least percent of the potential percent of the active participants in plan x employees of company m after the termination of plan x will be eligible to receive an allocation of excess_assets in plan y reversion will be directly transferred to plan y representations indicate that with respect to plan y requirements of sec_4980 constitutes a qualified_replacement_plan provided an amount percent of the excess amounts is transferred to equal to plan y will be met and plan y these the page of the code provides that in b iii sec_4980 a qualified_replacement_plan d b the case of-any amount transferred under sec_4980 shall not be i to ii inclubible in the gross_income of the employer deduction shall be allowable with respect to such transfer such transfer shall not be treated as an employer and reversion for purposes of sec_4980 such amount iii no the service has concluded that only an amount equal to exactly percent of the excess_amount would meet the asset b of the transfer requirements stated in sec_4980 the percent transferred amount code and provisions of sec_4980 d b iii i would apply only to the percent transferred amount thus ii iit the accordingly we conclude with respect to your first ruling_request that only the percent transferred amount that is transferred from plan x to plan y will not be included the assets in excess of the in the gross_income of company m percent transferred amount would be included in the gross_income of company m for federal_income_tax purposes with respect to your second ruling_request we conclude that no deduction will be allowed for the percent transferred amount that is transferred from plan x to plan y however any surplus amounts transferred from plan x to plan y in excess of the percent transferred amount are considered to be contributions to plan y that are subject_to the deductibility rules of sec_404 of the code finally with respect to your third ruling_request we conclude that only the percent transferred amount transferred from plan x to plan y will not be treated as an employer_reversion and will not be subject_to an excise_tax the remaining percent under sec_4980 of the code of the assets will be treated as an employer_reversion and pursuant to sec_4980 an excise_tax of be imposed on such amount regardless of whether such amount reverts to the employer or is transferred from plan x to plan y percent will this letter is directed only to the taxpayer who of the code provides that it requested it may not be used or cited as precedent section k this ruling is based on the assumption that plan x and of the code at all plan y are qualified under sec_401 times relevant to this transaction _ page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if wan have any questions concerning this ruling please t ep ra t2 at contact sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose ce
